


Exhibit 10.41


TENTH AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP OF
AMERICAN HOMES 4 RENT, L.P.


February 25, 2016


American Homes 4 Rent, L.P., a Delaware limited partnership (the “Partnership”),
is governed by the Agreement of Limited Partnership of the Partnership, dated
November 21, 2012, as amended by the First Amendment, dated as of December 31,
2012, the Second Amendment, dated as of February 28, 2013, the Amended &
Restated Second Amendment, dated as of May 22, 2013, the Third Amendment, dated
as of June 10, 2013, the Fourth Amendment, dated as of June 10, 2013, the Fifth
Amendment, dated as of October 24, 2013, the Sixth Amendment, dated as of
December 27, 2013, the Seventh Amendment, dated as of April 30, 2014, the Eight
Amendment, dated as of September 19, 2014 and the Ninth Amendment, dated as of
February 26, 2015 (collectively, the “Partnership Agreement”). Capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Partnership Agreement.
WHEREAS, Section 10.3 of the Partnership Agreement designates the General
Partner as the Tax Matters Partner for the Partnership and grants certain powers
to the Tax Matters Partner.
WHEREAS, effective for tax returns filed by the Partnership for tax years
beginning after December 31, 2017, the Bipartisan Budget Act of 2015 repeals the
partnership audit provisions in Subchapter C of Chapter 63 of the Code and
replaces those provision with new Sections 6221-6241 of the Code (the “2015
Budget Act Partnership Audit Rules”).
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, pursuant to Sections 14.1.A and 14.1.D of the
Partnership Agreement, the Partners hereby amend the Partnership Agreement as
follows in order to conform to the changes made by the 2015 Budget Act
Partnership Audit Rules.
1.
Sections 10.3 of the Partnership Agreement is hereby deleted and replaced in its
entirety with the following:



Section 10.3    Tax Partner and Partnership Tax Audit Matters


A.General. The General Partner shall be the “tax partner” of the Partnership for
federal, state and local income tax administrative or judicial proceedings (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as a “judicial review”) and is treated as the “tax
matters partner” pursuant to Section 6231(a)(7) of the Code as in effect on
November 1, 2015 (Subchapter C of Chapter 63 of the Code as in effect on
November 1, 2015 referred to as the “Current Partnership Audit Rules”) and the
“partnership representative” pursuant to Section 6223(a) of the Code as included
in the Bipartisan Budget Act of 2015 (with the changes to Subchapter C of
Chapter 63 of the Code as made by the Bipartisan Budget Act of 2015 referred to
as the “2015 Budget Act Partnership Audit Rules”). The General Partner is
authorized to conduct all tax audits and judicial reviews for the Partnership.
So long as Section 6223(c)(3) of the Current Partnership Audit Rules is in
effect, upon receipt of notice from the IRS of the beginning of an
administrative proceeding with respect to the Partnership, the tax partner shall
furnish the IRS with the name, address, taxpayer identification number and
profit interest of each of the Limited Partners




--------------------------------------------------------------------------------




and any Assignees; provided, however, that such information is provided to the
Partnership by the Limited Partners.


B.Powers. The tax partner is authorized, but not required (and the Partners
hereby consent to the tax partner taking the following actions):


(1)
to elect out of the 2015 Budget Act Partnership Audit Rules, if available;



(2)
to enter into any settlement with the IRS with respect to any tax audit or
judicial review for the adjustment of Partnership items required to be taken
into account by a Partner or the Partnership for income tax purposes, and in the
settlement agreement the tax partner may expressly state that such agreement
shall bind the Partnership and all Partners, except that so long as the Current
Partnership Audit Rules are in effect, such settlement agreement shall not bind
any Partner (i) who (within the time prescribed pursuant to the Code and
Regulations under the Current Partnership Audit Rules) files a statement with
the IRS providing that the tax partner shall not have the authority to enter
into a settlement agreement on behalf of such Partner or (ii) who is a “notice
partner” (as defined in Section 6231(a)(8) of the Current Partnership Audit
Rules) or a member of a “notice group” (as defined in Section 6223(b)(2) of the
Current Partnership Audit Rules);



(3)
to seek judicial review of any adjustment assessed by the IRS or any other tax
authority, including the filing of a petition for readjustment with the Tax
Court or the filing of a complaint for refund with the United States Claims
Court or the District Court of the United States for the district in which the
Partnership’s principal place of business is located;



(4)
to intervene in any action brought by any other Partner for judicial review of a
final adjustment;



(5)
to file a request for an administrative adjustment with the IRS or other tax
authority at any time and, if any part of such request is not allowed by the IRS
or other tax authority, to file an appropriate pleading (petition or complaint)
for judicial review with respect to such request;



(6)
to enter into an agreement with the IRS or other tax authority to extend the
period for assessing any tax which is attributable to any item required to be
taken into account by a Partner for tax purposes, or an item affected by such
item;



(7)
to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or regulations, including, without limitation, the
following actions to the extent that the 2015 Budget Act Partnership Audit Rules
apply to the Partnership and its current or former Partners:



a.
electing to have the alternative method for the underpayment of taxes set forth
in Section 6226 of the Code, as included in the 2015 Budget Act Partnership
Audit Rules, apply to the Partnership and its current or former Partners; and







--------------------------------------------------------------------------------




b.
for Partnership level assessments under Section 6225 of the Code, as included in
the 2015 Budget Act Partnership Audit Rules, determining apportionment of
responsibility for payment among the current or former Partners, setting aside
reserves from Available Cash of the Partnership, withholding of distributions of
Available Cash to the Partners, and requiring current or former Partners to make
cash payments to the Partnership for their share of the Partnership level
assessments; and



(8)
to take any other action required or permitted by the Code and Regulations in
connection with its role as tax partner.



The taking of any action and the incurring of any expense by the tax partner in
connection with any such audit or proceeding referred to in clause (7) above,
except to the extent required by law, is a matter in the sole and absolute
discretion of the tax partner and the provisions relating to indemnification of
the General Partner set forth in Section 7.7 shall be fully applicable to the
tax partner in its capacity as such. In addition, the General Partner shall be
entitled to indemnification set forth in Section 7.7 for any liability for tax
imposed on the Partnership under the 2015 Budget Act Partnership Audit Rules
that is collected from the General Partner.


The current and former Partners agree to provide the following information and
documentation to the Partnership and the tax partner to the extent that the 2015
Budget Act Partnership Audit Rules apply to the Partnership and its current or
former Partners:


(1)
information and documentation to determine and prove eligibility of the
Partnership to elect out of the 2015 Budget Act Partnership Audit Rules;



(2)
information and documentation to reduce the Partnership level assessment
consistent with Section 6225(c) of the Code, as included in the 2015 Budget Act
Partnership Audit Rules; and



(3)
information and documentation to prove payment of the attributable liability
under Section 6226 of the Code, as included in the 2015 Budget Act Partnership
Audit Rules.



In addition to the foregoing, and notwithstanding any other provision of this
Agreement, including, without limitation, Section 14.1 of this Agreement, the
General Partner is authorized (without any requirement of the consent or
approval of any other Partners) to make all such amendments to this Section 10.3
as it shall determine, in its sole judgment, to be necessary, desirable or
appropriate to implement the 2015 Budget Act Partnership Audit Rules and any
regulations, procedures, rulings, notices, or other administrative
interpretations thereof promulgated by the U.S. Treasury Department.


C.Reimbursement. The tax partner shall receive no compensation for its services.
All third party costs and expenses incurred by the tax partner in performing its
duties as such (including legal and accounting fees and expenses) shall be borne
by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm and/or law firm to assist the tax
partner in discharging its duties hereunder, so long as the compensation paid by
the Partnership for such services is reasonable.






--------------------------------------------------------------------------------




D.Survival. The obligations of each Partner under this Section 10.3 shall
survive such Partner’s withdrawal from the Partnership, and each Partner agrees
to execute such documentation requested by the Partnership at the time of such
Partner’s withdrawal from the Partnership to acknowledge and confirm such
Partner’s continuing obligations under this Section 10.3.


2.
Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect, which terms and conditions the Partners
hereby ratify and confirm.



[Remainder of page intentionally left blank; signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Tenth Amendment as of the
date first set forth above.


GENERAL PARTNER:


AMERICAN HOMES 4 RENT




By:    /s/ David P. Singelyn
Name:
David P. Singelyn

Title: Chief Executive Officer
 
 
LIMITED PARTNER:


AMERICAN HOMES 4 RENT, LLC




By:     /s/ John Corrigan
Name:
John Corrigan

Title: Chief Executive Officer




